Title: John Adams to Abigail Adams, 9 February 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 9. 1795
          
          The Judges are now here— Judge Cushing is under the Hands of Dr Tate who is Said to have wrought many Cures of Cancers and particularly one for the President. The Judge appears to be under serious apprehensions for something in his Lip which he thinks is a Cancer but his hopes from Tates Prescriptions seem to be lively.
          Mrs Washington is happy in the Company of her three Grand daughters, the Eldest Patty and youngest Nelly whom you know are unmarried—the middle one is lately married to Mr Peters of George Town the son of a rich Gentleman of that Place. They are all three fine Women.
          I have been Since Fryday very unhappy on Account of Nabby: she sent to an Apothecary for some Magnesia, and took it: but the negligent Wretch had sent her, something which operated as a violent Emetic, which in her weak State must be very disagreable. Although she was better when my Letter from Charles of the 5th. was dated, I am impatient for the Post to Arrive and bring me a further Account of her Condition.
          Mr Jays Treaty is not arrived, and I must wait till it does.— A Battle royal I expect at its Ratification, and snarling enough afterwards.
          I Admire the French Wit & Ingenuity of a Toast this Morning in Baches Paper
          
            “Pichegru, Jourdan and Jay.”
          
          
          It Snows plentifully at present.— I hope in your Letter which I expect to find at the senate Chamber to day you have acknowledged the Receipt of two Letters from Thomas in London. The Boys have been fortunate hitherto and I pray that they may be so through Life, and be made Useful Men. Their Country will want Men of Education acquainted with foreign Languages Manners Laws and Usages.
          My Duty to my Mother and Love to all
          Adieu
        